  Case 20-40939       Doc 43    Filed 07/28/20 Entered 07/28/20 09:33:45           Desc Main
                                  Document     Page 1 of 4



Angie M. Marth, Esq. (24046353)
GHIDOTTI BERGER, LLP
600 E. John Carpenter Fwy., Ste. 175
Irving, TX 75062
Ph: (972) 893-3096
Fax: (949) 427-2732
bknotifications@ghidottiberger.com


Attorneys for Movant,
U.S. Bank Trust National Association, as trustee of the Cabana Series III Trust,
its successors and/or assignees


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

IN RE:                                            § CASE NO.: 20-40939
                                                  §
Edward R. Garcia                                  § CHAPTER 13
                                                  §
       DEBTOR,                                    §
                                                  §
U.S. Bank Trust National Association, as          §
trustee of the Cabana Series III Trust,           §
its successors and/or assignees                   §
        MOVANT,                                   §
                                                  §
Edward R. Garcia, and                             §
Carey D. Ebert, Trustee,                          §
                                                  §
       RESPONDENTS.

                     NOTICE OF TERMINATION OF AUTOMATIC STAY
                          DUE TO FAILURE TO CURE DEFAULT


   1. On June 17, 2020, U.S. Bank Trust National Association, as trustee of the Cabana Series III
       Trust, Movant filed a Motion for Order Terminating the Automatic Stay pursuant to 11 U.S.C.
       § 362 and §1301.
   2. On July 06, 2020, a Default Order Granting Motion for Relief from Automatic Stay was
       entered by the Court and terminating the automatic stay of 11 U.S.C. § 362(a) and co-debtor of
       11 U.S.C. §1301(a).



                                                   1
                                        NOTICE OF TERMINATION
 Case 20-40939         Doc 43   Filed 07/28/20 Entered 07/28/20 09:33:45         Desc Main
                                  Document     Page 2 of 4



   3. On July 8, 2020, a Motion to Reconsider the Order Granting Motion for Relief was filed by the
      Debtor.
   4. On July 17, 2020, Movant and Debtor (“the parties”) entered into an Agreed Order Granting
      Motion to Vacate Order Lifting Automatic Stay and for Reconsideration of the Motion to Lift
      the Automatic Stay.
   5. On July 17, 2020 the parties entered into an Adequate Protection Order on the Motion for
      Relief from Stay (“Agreed Order”).
   6. The Agreed Order required Debtor to make payment to Movant to cure the post-petition arrears
      through July of $10,813.60 by July 15, 2020. According to the terms of the Agreed Order, if
      the Debtor failed to cure the post-petition arrears of $10,813.60 by July 15, 2020, the
      Automatic Stay would automatically terminate without further notice, hearing or order.
   7. As of July 28, 2020, the Debtor has failed to cure the post-petition arrears and make payment
      to Movant in the amount of $10,813.60.
   8. In accordance with the terms of the Agreed Order and request in Motion for Relief from
      Automatic Stay, the automatic stay of 11 U.S.C. § 362(a) and co-debtor of 11 U.S.C. §1301(a)
      of the Bankruptcy Code is hereby terminated with respect to Movant and the property
      commonly known as 3317 Wolfe Ct., Plano Texas 75025.
   9. Furthermore, pursuant to the Agreed Order, the 14-day stay as provided in FRBP 4001(a)(3) is

      waived.


Dated: July 28, 2020                                Respectfully submitted,
                                                    GHIDOTTI BERGER

                                                    /s/ Angie Marth
                                                    24046353, Esq
                                                    State Bar No. 24103791
                                                    600 E. John Carpenter Fwy. Ste. 200
                                                    Irving, Texas 75062
                                                    Ph: (949) 427-2010




                                                2
                                      NOTICE OF TERMINATION
Case 20-40939      Doc 43    Filed 07/28/20 Entered 07/28/20 09:33:45            Desc Main
                               Document     Page 3 of 4


Angie M. Marth, Esq. (24046353)
GHIDOTTI | BERGER
600 E. John Carpenter Fwy., Suite 175
Irving, TX 75062
Tel: (972) 893-3096
Fax: (949) 427-2732
bknotifications@ghidottiberger.com

Attorney for Movant,
U.S. Bank Trust National Association, as trustee of the Cabana Series III Trust, its Successors
and Assigns


                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


IN RE:                                             § CASE NO.: 20-40939
                                                   §
Edward R. Garcia                                   § CHAPTER 13
                                                   §
       DEBTOR,                                     § CERTIFICATE OF SERVICE
                                                   §
U.S. Bank Trust National Association, as           §
trustee of the Cabana Series III Trust,            §
its successors and/or assignees                    §
        MOVANT,                                    §
                                                   §
Edward R. Garcia, and                              §
Carey D. Ebert, Trustee,                           §
                                                   §
      RESPONDENTS.                                 §


                               CERTIFICATE OF SERVICE


       I am employed in the County of Orange, State of California. I am over the age of

eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

Santa Ana, CA 92705.

       I am readily familiar with the business’s practice for collection and processing of

correspondence for mailing with the United States Postal Service; such correspondence would




                                               1
                                CERTIFICATE OF SERVICE
Case 20-40939         Doc 43   Filed 07/28/20 Entered 07/28/20 09:33:45            Desc Main
                                 Document     Page 4 of 4


be deposited with the United States Postal Service the same day of deposit in the ordinary

course of business.

On July 28, 2020 I served the following documents described as:

              NOTICE OF TERMINATION OF AUTOMATIC STAY DUE TO
               FAILURE TO CURE DEFAULT

on the interested parties in this action by placing a true and correct copy thereof in a sealed

envelope addressed as follows:

(Via United States Mail)
Debtor                                              Debtors’ Counsel
Edward R. Garcia                                    Joyce W. Lindauer
3317 Wolfe Court                                    Joyce Lindauer, Attorney
Plano, TX 75025                                     1412 Main Street
                                                    Suite 500
Junior Lienholder:                                  Dallas, TX 75202
BSI Financial Services
314 S Franklin Street, 2nd Floor                    Chapter 13 Trustee
Titusville, PA 16354                                Carey D. Ebert
                                                    P. O. Box 941166
                                                    Plano, TX 75094-1166

                                                    US Trustee
                                                    Office of the U.S. Trustee
                                                    110 N. College Ave.
                                                    Suite 300
                                                    Tyler, TX 75702

_xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
the United States Postal Service by placing them for collection and mailing on that date
following ordinary business practices.

______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
Eastern District of California

__xx_(Federal) I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

       Executed on July 28, 2020 at Santa Ana, California

/s / Brandy Carroll
Brandy Carroll



                                                2
                                 CERTIFICATE OF SERVICE
